Citation Nr: 0313845	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a left hip 
disorder.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel








INTRODUCTION

The appellant is a veteran who had active military service 
from March 1993 to March 1999.  This matter comes before the 
Board on appeal from a September 1999 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Jurisdiction over the case was 
transferred to the Phoenix, Arizona, RO when the veteran 
relocated to that area.  The Board undertook additional 
development of the evidence under 38 C.F.R. § 19.9(a)(2).  


REMAND

The development sought by the Board was completed, and the 
veteran was notified of the results.  He has not responded. 

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the Veterans Claims Assistance Act of 2000 (VCAA).  Notice to 
the veteran to date does not appear to be adequate under the 
Quartuccio guidelines.  

The development of the claims by the Board included arranging 
for a VA orthopedic examination to determine whether or not 
the veteran has a current chronic disability of either hip.  
Such examination was conducted in January 2003.  The 
examination report has not been considered by the RO, and the 
appellant has not waived initial AOJ consideration of this 
evidence.    

Accordingly, the Board has no recourse but to REMAND the case 
to the RO for the following:

1.  The RO should ensure that any further 
notification or development action 
required by the Veterans Claims 
Assistance Act 	of 2000 and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefits sought, what 
the evidence (specifically including the 
development obtained by the Board) shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran should be afforded the 
requisite period of time to respond.  

2.  The RO should then readjudicate the 
claims in light of the evidence added to 
the record since the May 2002 
Supplemental Statement of the Case 
(SSOC).  If either claim remains denied, 
the RO should issue an appropriate SSOC 
and give the veteran the requisite period 
of time to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purpose of this remand is to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


